ORDER

Upon consideration of the Joint Petition for Suspension of Respondent, by Consent, for thirty (30) days filed herein *87pursuant to Maryland Rule 16-772, it is this 5th day of April, 2005,
ORDERED, by the Court of Appeals of Maryland, that John Dickerson, be, and is hereby, suspended for a period of thirty (30) days from the further practice of law in the State of Maryland, effective immediately, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of John Dickerson from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.